Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 1 of 35 Page ID #2100




                    EXHIBIT 9
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 2 of 35 Page ID #2101


                                                                          Page 1
               IN THE UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN DISTRICT OF ILLINOIS

                       EAST ST. LOUIS DIVISION



     CATHERINE ALEXANDER,

             Plaintiff,

     vs.                                    No. 3:18-cv-966-MJR-DGW

     TAKE-TWO INTERACTIVE SOFTWARE, INC.,
     2K GAMES, INC.; 2K SPORTS, INC.; WORLD
     WRESTLING ENTERTAINMENT, INC.;
     VISUAL CONCEPTS ENTERTAINMENT;
     YUKE'S CO., LTD.; AND YUKE'S LA, INC.,

             Defendants.




                        VIDEOTAPED DEPOSITION OF

                         CATHERINE ALEXANDER

                           January 15, 2019

                         Belleville, Illinois




    Reported by:

    Pamela Harrison

    Job no: 24082


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 3 of 35 Page ID #2102


                                                                         Page 21
 1           Q    Would you agree that Mr. Orton was depicted

 2     very realistically, like he looked in real life?

 3           A    Yes, ma'am.

 4           Q    Would you agree that part of what he looks

 5     like in real life is the tattoos that he bears on

 6     his person?

 7                MR. SIMON:     Object to the form.

 8                Go ahead.

 9           A    Absolutely, yes, ma'am.

10     QUESTIONS BY MS. CENDALI:

11           Q    Would you agree that the tattoos are part of

12     his persona?

13                MR. SIMON:     Object to the form.

14                Go ahead.

15           A    Yes, ma'am.

16     QUESTIONS BY MS. CENDALI:

17           Q    Would you agree that Mr. Orton wouldn't look

18     as much like Mr. Orton without his tattoos?

19                MR. SIMON:     Object to the form.

20           A    Yes, ma'am.

21     QUESTIONS BY MS. CENDALI:

22           Q    Would you agree that Mr. Orton's tattoos are

23     part of his personal statement to the world?

24                MR. SIMON:     Object to the form.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 4 of 35 Page ID #2103


                                                                         Page 22
 1                Go ahead.

 2           A    I don't understand.

 3     QUESTIONS BY MS. CENDALI:

 4           Q    Sure.

 5                Would -- how long have you been a tattooist?

 6           A    Since 2001.

 7           Q    In your experience as a tattooist, do you

 8     believe that generally your clients choose tattoos

 9     that they think helps them express how they want to

10     appear to the world?

11           A    I can't speculate on why they would get the

12     tattoos they get.

13           Q    People never say to you, "I want to get this

14     tattoo because it means something important to me"?

15           A    Sometimes.     Not always.

16           Q    You're aware that choosing a tattoo is a

17     significant decision for many people, right?

18                MR. SIMON:     Object to the form.

19     QUESTIONS BY MS. CENDALI:

20           Q    Would you agree with that?

21                MR. SIMON:     Go ahead.

22           A    For many.    Not all.

23     QUESTIONS BY MS. CENDALI:

24           Q    But do you think that the tattoos Mr. Orton


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 5 of 35 Page ID #2104


                                                                         Page 23
 1     chose were important to him?

 2                MR. SIMON:     Object to the form.       Calls for

 3     speculation.

 4                To the extent you know, you can answer.

 5           A    To a degree.

 6     QUESTIONS BY MS. CENDALI:

 7           Q    So when you saw Mr. Orton depicted very

 8     realistically in WWE 2K game, I take it you were

 9     impressed by the realism; is that right?

10           A    Yes, I was.

11           Q    Did you do anything, after you saw that, to

12     reach out to Mr. Orton or to WWE or 2K about what

13     you saw?

14           A    No, ma'am.

15           Q    Did you feel, when you saw this some years

16     ago -- sounds like it was over 4 years ago -- did

17     you see, when you saw this -- did you feel, when you

18     saw this, that your rights were in any way being

19     infringed upon?

20                MR. SIMON:     Object to form.

21                Go ahead.

22           A    Yes, ma'am.

23     QUESTIONS BY MS. CENDALI:

24           Q    And did you contact anyone at the time to


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 6 of 35 Page ID #2105


                                                                         Page 57
 1           A    Sunshine Daydream.

 2           Q    When did you work there?

 3           A    Well, it was Painstation, but they had to

 4     downsize and move there.         So it was the same shop,

 5     different location.

 6           Q    So that would have been before you worked at

 7     Goldenlands?

 8           A    After.

 9           Q    Okay.    So -- oh, I'm sorry.       Right.

10                So it was the Slinging Ink briefly in 2001

11     for about 6 months, correct, in 2001?

12                And then you were at Goldenlands from

13     approximately 2001 until approximately 2006; is that

14     right?

15           A    I'm not good with dates.        I don't recall the

16     dates.

17           Q    But it was approximately 5 years, is your

18     best recollection?

19           A    Yes, ma'am.

20           Q    And then you went to Painstation, which had

21     two different names?        It was also Painstation, and

22     then it relocated to be Sunshine Daydream; is that

23     right?

24           A    It was inside of the building that Sunshine


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 7 of 35 Page ID #2106


                                                                         Page 58
 1     Daydream occupies.        Painstation still held their --

 2     I guess it was an LLC.

 3           Q    And then you joined Diablo Ink?

 4           A    Yes, ma'am.

 5           Q    Where you are today?

 6           A    Yes, ma'am.

 7           Q    Okay.

 8                MR. SIMON:     We've been going about an hour,

 9     if you get a chance for a break.

10                MS. CENDALI:     This is fine.      We can take a

11     break now.

12                THE VIDEOGRAPHER:      This concludes DVD No. 1.

13     We are going off the record at 10:51 a.m.

14                          (Off the record.)

15                THE VIDEOGRAPHER:      This is the beginning of

16     DVD No. 2.      We are back on the record at 11:14 a.m.

17     QUESTIONS BY MS. CENDALI:

18           Q    Ms. Alexander, you know you're still under

19     oath, correct?

20           A    Yes, ma'am.

21           Q    So when you left Goldenlands, did you tell

22     all the people you had inked there that you were

23     going to a new tattoo shop?

24           A    No, ma'am.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 8 of 35 Page ID #2107


                                                                         Page 65
 1     QUESTIONS BY MS. CENDALI:

 2           Q    Have you ever told a client that they need

 3     your permission before being photographed, showing

 4     tattoos you inked?

 5           A    Photographed, no.

 6           Q    Have you ever told a client that they needed

 7     your permission before being depicted on a TV show

 8     with their tattoos?

 9                MR. SIMON:     Object to the form as far as

10     what you mean by "depicted."

11                Go ahead.    Subject to that, you can answer.

12           A    No, ma'am.

13     QUESTIONS BY MS. CENDALI:

14           Q    Have you ever told a client that they needed

15     your permission before being shown on a T-shirt or

16     some other form of merchandise showing their

17     tattoos?

18           A    No, ma'am.

19           Q    Have you ever told a client that they needed

20     your permission before they could appear in a video

21     game showing your -- their tattoos?

22                MR. SIMON:     Object to the form.

23           A    No, ma'am.

24


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 9 of 35 Page ID #2108


                                                                         Page 66
 1     QUESTIONS BY MS. CENDALI:

 2           Q    Is it fair to say that when the client

 3     leaves your tattoo shop, it's your understanding

 4     they're free to go about their life without needing

 5     to go back to you for permission as to how they're

 6     depicted with their tattoos?

 7                MR. SIMON:     Object to the form.

 8           A    Yes, ma'am.

 9     QUESTIONS BY MS. CENDALI:

10           Q    So going back to some of your tattoos, we

11     talked about the Giger-inspired dagger on your back

12     and the second tattoos on your neck that you've

13     lightened over time recently.

14                Can you tell me about the other tattoos --

15     maybe go in order -- that you have obtained?

16           A    Next would be my hands.

17           Q    Okay.

18           A    Depicted for Mom and Dad.

19           Q    And I take it that was a personal decision

20     you made to have Mom and Dad on your hands; is that

21     right?

22           A    Yes, ma'am.

23           Q    And is it fair to say that having Mom and

24     Dad on your hands is part of your individual


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 10 of 35 Page ID #2109


                                                                         Page 89
 1          Q    So in your experience in the tattoo field,

 2     clients and tattooists don't sign agreements about

 3     copyright issues, right?

 4          A    No, ma'am.

 5          Q    Have you ever done anything to tell clients

 6     that you believe you own the copyrights of your

 7     tattoos?

 8               MR. SIMON:     Object to the form.

 9          A    No, ma'am.

10     QUESTIONS BY MS. CENDALI:

11          Q    Did Mr. Shrock ask your permission before

12     posting the picture of Space Cat on social media?

13          A    No, ma'am.

14          Q    Do you think he needed your permission to do

15     that?

16               MR. SIMON:     Object to the form to the extent

17     it calls for a legal conclusion.

18               Subject to that, you can answer.

19          A    No.

20     QUESTIONS BY MS. CENDALI:

21          Q    Was it helpful to your business that he was

22     posting pictures of Space Cat on social media?

23          A    I don't know.

24          Q    Could it have been?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 11 of 35 Page ID #2110


                                                                         Page 93
 1     could hurt"?

 2          A    If they don't realize that when they come

 3     in, they don't need a tattoo.

 4          Q    There's something you don't have to say

 5     because it's obvious?

 6          A    Implied.

 7          Q    It's implied it might hurt?

 8          A    Yes, ma'am.     Knowing the process.

 9          Q    Fair enough.

10               So when did you first meet Randy Orton?

11          A    It was at -- while I worked at Goldenlands.

12          Q    And how did you come to meet him?

13          A    He came into the shop.

14          Q    So did he know Mr. Glatstein?          Am I

15     pronouncing it correctly?

16          A    I believe it's Glatstein.

17          Q    Glatstein.

18               Did he know him beforehand, or was he a

19     walk-in who saw the shop and came in to find out

20     more about it?

21          A    I don't know.

22          Q    So how -- how did it come that, of the

23     people at the shop, that you were the one who ended

24     up inking Mr. Orton?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 12 of 35 Page ID #2111


                                                                         Page 97
 1          Q    And so you knew that he was on television in

 2     wrestling events with his shirt off, and your

 3     tattoos were visible; is that right?

 4               MR. SIMON:     Object to the form as far as

 5     time.

 6               Subject to that, you can answer.

 7          A    Yes, ma'am.

 8     QUESTIONS BY MS. CENDALI:

 9          Q    Okay.    And was that sometime in the

10     mid-2000s?

11          A    Yes, ma'am.

12          Q    Okay.    So I'm just trying to proceed at the

13     moment chronologically.

14               So when he first came in, what did he say,

15     if anything, he wanted you to ink on him?

16          A    An addition to an existing tattoo.

17          Q    And who had done the original tattoo?

18          A    I don't know the artist's name.          Someone in

19     Tennessee.

20          Q    And did he tell you what he wanted you to do

21     to enlarge it?

22               MR. SIMON:     Object to the form.

23          A    As far as what he wanted me to do, redo what

24     was there and create new pieces added on to it.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 13 of 35 Page ID #2112


                                                                         Page 98
 1     Make it larger.

 2     QUESTIONS BY MS. CENDALI:

 3          Q    Did he say why he wanted it to be larger?

 4               MR. SIMON:     Object to the form.

 5          A    No.

 6     QUESTIONS BY MS. CENDALI:

 7          Q    Did he want you to do it in the same style

 8     as the original?

 9          A    Yes.

10          Q    Was this a tribal tattoo?

11          A    Yes, ma'am.

12          Q    What does tribal -- what does a tribal

13     tattoo mean to you?

14          A    It depends.

15          Q    Okay.    Well, in the tattoo industry, is a

16     tribal tattoo a category of tattoos?

17          A    Yes.

18          Q    And what does that refer to?

19          A    There's different forms.         There's Polynesian

20     tribal; there's tribal which is a generic black

21     tattoo, not representative of a culture.

22          Q    And what type of tribal tattoo was this

23     first tattoo that you added to for Mr. Orton?

24          A    I understand it was a piece of flash.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 14 of 35 Page ID #2113


                                                                        Page 110
 1          A    Yes.

 2          Q    Okay.    And then there's another image that

 3     says "After," and that -- does that indicate the

 4     same design but with more of it going up the back of

 5     the neck?

 6          A    The same design with corrections and

 7     additions.

 8          Q    Okay.    And the additions, am I describing it

 9     correctly, in your mind, are extending the design

10     further up the neck?

11               MR. SIMON:     Object to the form.

12          A    Yes, and a bit towards the shoulders.

13     QUESTIONS BY MS. CENDALI:

14          Q    Okay.    So could you please -- did you do the

15     white part and the shading on the same session as

16     you extended the original tribal design up the neck

17     and a little bit to the shoulders, or were those two

18     separate sessions?

19          A    I don't recall.

20          Q    Okay.    So you mentioned that Mr. Orton had

21     come into your shop and said that he wanted to have

22     his -- one of his preexisting tattoos altered; is

23     that right?

24          A    Yes.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 15 of 35 Page ID #2114


                                                                        Page 113
 1          A    I didn't not like him.

 2          Q    Okay.    And did you sketch out for him and

 3     get his approval on the additions that you were

 4     making to his tribal design?

 5          A    I did some scribbles, but ultimately just

 6     drew it on his skin.

 7          Q    All right.     Well, let's take a look at --

 8     well, and to be clear, did you tell him what you

 9     were going to be doing before you did it, and did he

10     say, "Okay, that's what I want"?

11          A    He didn't know what I was going to be doing.

12     It was he trusted me.

13          Q    But he told you he wanted you to make it

14     bigger and to extend it, right?

15               MR. SIMON:     Object to the form.

16          A    Yes.

17     QUESTIONS BY MS. CENDALI:

18          Q    All right.     So let's take a look at what's

19     been marked as Exhibit 4, the document that was

20     produced to us in discovery.          There's the Bates

21     number Alexander 40.

22               Can you recognize that document?

23          A    Yes, ma'am.

24          Q    What is it?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 16 of 35 Page ID #2115


                                                                        Page 124
 1          A    Four tattoos, but some done in more than

 2     one -- one session.

 3          Q    Okay.    So walk me through which tattoos you

 4     did first and which tattoos you did second.

 5          A    I don't recall.

 6          Q    All right.     Well, what -- can you describe

 7     to me what the tattoos were that you inked on his

 8     body, as reflected in Alexander 28?

 9               MR. SIMON:     Object to the form.

10          A    What tattoos?

11     QUESTIONS BY MS. CENDALI:

12          Q    Did you ink tattoos on Mr. Orton's forearms?

13          A    Yes, I did.

14          Q    Are those tattoos depicted in Exhibit 7, the

15     document you're holding?

16          A    Yes.

17          Q    Okay.    And are those also tribal designs?

18          A    They are.

19          Q    Are they in the same style as the original

20     tribal design on his back?

21          A    I don't think so.

22          Q    Did you discuss with Mr. Orton adding

23     additional tribal designs to his arms?

24          A    He requested them.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 17 of 35 Page ID #2116


                                                                        Page 136
 1     have today are the pictures that -- is there a piece

 2     of paper in your files that looks just like

 3     Exhibit 9 with these two photographs, or did you put

 4     these together in some fashion?

 5          A    I submitted them, and that's -- that's it.

 6     I don't know that I have those at home, no.             They

 7     were printed on paper for the purpose of the

 8     mock-up.

 9          Q    Back at the time when you were working with

10     Mr. Orton in the 2003, 2008 period?

11          A    Yes, ma'am.

12          Q    Okay.    So all you have are physical copies

13     of the actual photographs or sketches?            You don't

14     have any electronic files relating to that, right?

15          A    Correct.

16          Q    Okay.    All right.     So after you inked the

17     tribal designs on Mr. Orton's arm, what was the next

18     tattoo that you inked on Mr. Orton?

19          A    I want to be accurate.        I believe it was the

20     rose for his daughter.

21          Q    Now, going back to -- a minute for the

22     sessions where the tribal designs on his arms and

23     forearms were done, the ones we were just talking

24     about, was anyone other than you or Mr. Orton


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 18 of 35 Page ID #2117


                                                                        Page 137
 1     present at any of these sessions?

 2          A    People in and out of the shop.

 3          Q    Was anyone looking on and observing that you

 4     can recall?

 5          A    No.

 6          Q    What about Mr. Glatstein?

 7          A    I don't know where he was.

 8          Q    Did Mr. Orton bring anyone with him for that

 9     session?

10          A    I don't recall.      We discouraged people from

11     bringing groups or, you know, friends.            It's

12     disruptive to the process.

13          Q    So for the first one that we talked about,

14     which is the tribal design that you extended on

15     Mr. Orton's back, how much were you paid to do that

16     work?

17          A    I don't recall.

18          Q    Were you paid?

19          A    Yes, ma'am.

20          Q    And were you paid on a -- an

21     amount-per-square-inch basis because you were

22     working at the Goldenlands tattoo shop at the time?

23          A    Yes.

24          Q    And were you paid to do the second set of


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 19 of 35 Page ID #2118


                                                                        Page 143
 1            Q   All right.    Is -- going back to Exhibit 7,

 2     which should be in the stack in front of you, I'm

 3     just trying to get some clarity as to the number of

 4     tattoos that you did and where they are.

 5                You mentioned that there was -- at the

 6     bottom of the -- in the rose picture, some of the

 7     tribal work that you did on the bottom of his arm,

 8     is that the -- are the tattoos that you're referring

 9     to reflected in Exhibit 7?

10          A     The tribal piece on his -- no.

11          Q     All right.    So now, in addition to -- so

12     after the rose, what was the next tattoo you inked

13     on Mr. Orton?

14          A     The Bible verse.

15          Q     Okay.   Let's look at the Bible verse with

16     regard to Exhibit 10, which is already in front of

17     you.

18                What Bible verse is that?

19          A     I don't know.

20          Q     Did Mr. Orton come to you and tell you that

21     he had a particular Bible verse in mind that he

22     wanted tattooed on his arm?

23          A     Yes, ma'am.

24          Q     Did he give you -- bring you a copy of the


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 20 of 35 Page ID #2119


                                                                        Page 144
 1     verse?

 2          A    He had written it on a piece of paper.

 3          Q    And what conversation, if any, did you have

 4     with him about it?

 5          A    He said it was meaningful to him due to his

 6     battle with substances, and he felt it would keep

 7     him on the straight and narrow if he had it tattooed

 8     on his arm.

 9          Q    Do you believe that tattoo has particular

10     meaning to Mr. Orton?

11          A    I would assume so.

12          Q    Would you agree that the tattoo of the rose

13     reflecting his daughter has personal meaning for

14     Mr. Orton?

15               MR. SIMON:     Object to the form.

16          A    I would hope so, yes.

17     QUESTIONS BY MS. CENDALI:

18          Q    Would you agree that the various tribal

19     tattoos that you affixed on Mr. Orton have personal

20     meaning to him reflecting him as a warrior?

21               MR. SIMON:     Object to the form.

22          A    No.

23     QUESTIONS BY MS. CENDALI:

24          Q    Why not?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 21 of 35 Page ID #2120


                                                                        Page 145
 1          A    He stated as such.

 2          Q    So why did he say he wanted them?

 3          A    I can't speculate to that.

 4          Q    Did he say he wanted to look cool?

 5          A    I'm sure that's part of it, yes.           That's

 6     what he said to me.

 7          Q    Did -- can you tell me how you went about

 8     tattooing the Bible verse on Mr. Orton?

 9          A    I don't understand the question.

10          Q    Sure.

11               Did you -- did you -- when he -- did he --

12     did you show him how the Bible verse would look?

13     Did you discuss with him typeface?           How did you go

14     about going from his desire to have the Bible verse

15     on his arm to actually inking?

16          A    I had typed it on the Word program and

17     altered the letters once on the skin.

18          Q    I'm saying -- when you say you typed it on

19     the Word program, what do you mean?

20          A    The computer, Office Word.         Picked out the

21     clearest font.      Had the spacing done correctly, had

22     the size done correctly for the space that we were

23     going to use.      Once on the skin, I used my pen to

24     complete the lettering.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 22 of 35 Page ID #2121


                                                                          Page 153
 1     inked on him?

 2          A    Yes, I do.

 3          Q    Do you feel he needed your permission to do

 4     that?

 5          A    No.

 6               MR. SIMON:     Somebody's phone is ringing.          I

 7     don't know who it is.

 8               MS. CENDALI:      We'll ignore it.

 9     QUESTIONS BY MS. CENDALI:

10          Q    Do you know when in the process you inked

11     the dove on Mr. Orton?

12          A    Approximately the same time I was doing the

13     skulls and roses.

14          Q    And at what tattoo shop were you working on

15     at that point?

16          A    Painstation.

17     QUESTIONS BY MS. CENDALI:

18          Q    Let me show you what's been marked as

19     Exhibit 12, Alexander 37.

20               Can you identify what the document bearing

21     the Bates number Alexander 37, Exhibit 12, is in

22     reference to?

23          A    To see proper position of the dove.

24          Q    Is this a sketch that you made, Exhibit 12?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 23 of 35 Page ID #2122


                                                                        Page 154
 1          A     It is.

 2          Q     Did you use a computer reference?          How

 3     did -- or just draw the dove from imagination?

 4          A     I've seen doves.      I've looked at pictures

 5     but came up with a dove.

 6          Q     Okay.    And could you hold up Exhibit 12 to

 7     the camera.

 8                Was this dove inked like this on Mr. Orton's

 9     forearms?

10          A    It was not.

11          Q    Okay.     Could you -- why not?

12          A    It didn't fit his muscle structure properly.

13          Q    Did he say, "No, that's not going to work.

14     I don't want that image"?

15               MR. SIMON:     Object to the form.

16          A    I said it would be more pleasing to have the

17     head facing forward, made the wing position

18     significantly larger in the front, changed the

19     position of the one in the back so it was more

20     visible.     And as I recall, I changed the feet -- but

21     it's not visible on here -- so they were more

22     separate.

23     QUESTIONS BY MS. CENDALI:

24          Q    And did you -- why did Mr. Orton say he


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 24 of 35 Page ID #2123


                                                                        Page 155
 1     wanted a dove on him?

 2          A    I don't know.

 3          Q    Did he say, "Please ink a dove on me," or

 4     did you say, "Hey, would you like a dove?"

 5          A    He said he would like a dove.

 6          Q    Did he give you any reason for why he wanted

 7     a dove as opposed to a tiger or a koala bear or

 8     something else?

 9          A    No.

10          Q    Do you recall any other conversation with

11     him about the dove?

12          A    Other than make it soft, no.          No black

13     tones.

14          Q    He said he didn't want black tones and he

15     wanted soft; is that right?

16          A    Same as the skulls and the roses.           It was

17     all to be on the same vein of gray shading,

18     grayscale.

19          Q    I see.

20               And was this dove design -- forgive me if

21     I've asked you this -- was this done before the

22     skulls?

23          A    Yes, because they go behind it.

24          Q    Okay.    Other than what we've looked at, were


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 25 of 35 Page ID #2124


                                                                        Page 171
 1          A    No.

 2          Q    Are you saying -- you agree that Mr. Orton

 3     appears very realistically in the WWE Take-Two video

 4     games, correct?

 5          A    Yes.

 6          Q    Okay.    And you would agree that his tattoos

 7     are being depicted realistically, correct?

 8          A    Yes.

 9          Q    And is it your view that he should not be

10     permitted to be depicted realistically with his

11     tattoos in the WWE 2K video games without

12     compensating you?

13               MR. SIMON:     Object to the form.

14          A    Absolutely, yes, that is what I am saying.

15     QUESTIONS BY MS. CENDALI:

16          Q    And do you believe that Mr. Orton needs to

17     pay you money before he's depicted with his tattoos

18     at wrestling performances?

19               MR. SIMON:     Object to the form.

20               Go ahead.

21          A    No.

22     QUESTIONS BY MS. CENDALI:

23          Q    Do you believe Mr. Orton needs to pay you

24     money before he's depicted with his tattoos in


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 26 of 35 Page ID #2125


                                                                        Page 173
 1     that does not have to be gone through to aim a

 2     camera at him and capture his image.

 3     QUESTIONS BY MS. CENDALI:

 4          Q    Isn't a process gone through when someone

 5     takes a camera -- the camera creates a digital file

 6     of what someone looks like, correct?            That's a

 7     process, right?

 8               MR. SIMON:     Object to the form.       It's

 9     compound.

10               Go ahead.

11          A    It doesn't have to add or take anything

12     away.    It is him as he is.       No one alters anything,

13     and no one recreates anything, and no one copies

14     anything.

15     QUESTIONS BY MS. CENDALI:

16          Q    Is Mr. Orton's appearance altered in any way

17     by WWE 2K video games?

18               MR. SIMON:     Object to the form.

19          A    Other than him appearing in digital form,

20     unfortunately, no.

21     QUESTIONS BY MS. CENDALI:

22          Q    Now, to be clear, this house show that you

23     mentioned, the house show is a big event, right?               In

24     other words, it's not televised, but it's otherwise


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 27 of 35 Page ID #2126


                                                                        Page 176
 1          A     No.

 2          Q     Would you agree with me that Take-Two is not

 3     in the business of inking tattoos on people?

 4          A     As far as I know, yes, I would.

 5          Q     And I take it you would agree that WWE is

 6     not in the business of inking tattoos on people,

 7     right?

 8          A     That's my understanding.

 9          Q     And the same would be true for the Yuke

10     entities, right?       You don't know anything about the

11     Yuke entities, do you?

12          A    I don't know anything about any of them.

13          Q    You've never had any contact with them

14     whatsoever, correct?

15          A    Correct.

16          Q    Do you have any idea where they're even

17     located?

18          A    No, I do not.

19          Q    Is it fair to say that as a professional

20     tattooist -- is it fair to say that you, as a

21     professional tattooist, and Take-Two, as a video

22     game creator, are not competing for customers?

23          A    I don't even understand that question.

24          Q    You don't consider yourself to be in


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 28 of 35 Page ID #2127


                                                                        Page 177
 1     competition with Take-Two, do you?

 2          A    No.

 3          Q    You're not in competition with WWE or Yuke

 4     either, are you?

 5          A    No, I'm not.

 6          Q    Would you agree that watching a WWE 2K video

 7     game is not a substitute for getting a tattoo?

 8               MR. SIMON:     Object to the form.

 9          A    I don't understand the question.

10     QUESTIONS BY MS. CENDALI:

11          Q    You don't know of anyone who is choosing

12     between getting a tattoo and watching a WWE 2K video

13     game, correct?

14               MR. SIMON:     Object to the form.

15          A    I can't determine that.        They may.

16     QUESTIONS BY MS. CENDALI:

17          Q    Well, would you agree that watching a WW --

18     excuse me.

19               Would you agree that playing a WWE 2K video

20     game is not a substitute for getting a tattoo?

21               MR. SIMON:     Object to the form.       Asked and

22     answered.

23          A    I don't understand the comparison.

24


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 29 of 35 Page ID #2128


                                                                        Page 179
 1     money, I have no idea.

 2          Q    Well, let's talk about -- are you aware

 3     of -- have you ever made any money from licensing

 4     any of the tattoos you've ever inked on any of the

 5     tattoos in this case to anyone?

 6          A    No.

 7          Q    Have you ever licensed any of the tattoos --

 8     not just the six tattoos at issue in this lawsuit,

 9     have you ever licensed any of the tattoos you've

10     inked on anyone to anyone?

11          A    No.

12          Q    Do you have any agreement with Mr. Orton

13     that the tattoos you inked on him would only be used

14     in connection with him?

15          A    I don't understand the question.

16          Q    Sure.

17               When you were inking the tattoos at issue in

18     this case on Mr. Orton, did you ever tell him that

19     you wouldn't ink those same tattoos on anyone else?

20          A    I told him that, and he said, "You made

21     them.    You can do whatever you want with them," were

22     his words.

23          Q    Okay.    Is there anything else that -- and

24     have you ever inked the tattoos that you inked on


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 30 of 35 Page ID #2129


                                                                        Page 180
 1     Mr. Orton on anyone else?

 2          A     Not that I recall.

 3          Q     You brought up this other conversation you

 4     had with Mr. Orton with regard to whether you could

 5     ink the tattoos on other people and his response

 6     that you could do what you wanted.

 7                Do you recall any other conversations with

 8     Mr. Orton about the tattoos?

 9          A     Could you be more specific?

10          Q    Sure.

11               I asked you about how the tattoos were

12     created.     I asked you about the different tattoo

13     sessions.

14               Is there anything else you can recall that

15     you and Mr. Orton said to one another about the

16     tattoos you inked on him or how they could be used?

17          A    Told him he needed to wear sunblock

18     religiously or he was going to destroy the white and

19     the gray tones in the tattoos.

20          Q    Anything else?

21          A    Not that I recall.

22          Q    Have you -- I take it you've never licensed

23     any tattoo to be included in a video game, correct?

24          A    No, ma'am, I have not.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 31 of 35 Page ID #2130


                                                                        Page 181
 1            Q   And is it fair to say, at no time when you

 2     were inking tattoos on Mr. Orton did it even occur

 3     to you that Mr. Orton, with his tattoos, might

 4     appear in a video game?

 5            A   I never -- never occurred to me.

 6            Q   Is it fair to say you don't know of any

 7     tattoo artists that have ever licensed their tattoos

 8     for video games?

 9            A   No.

10          Q     How, if at all, have you been harmed by

11     Mr. Orton being depicted with his tattoos in WWE 2K?

12                MR. SIMON:    Object to the form.

13          A     I believe people choose characters that they

14     like due to their persona, their appearance.              He's

15     very recognizable.       He's been voted the best tattoos

16     of WWE multiple times on their own venues on TV.               So

17     they've made money off of his images, and I have

18     not.

19     QUESTIONS BY MS. CENDALI:

20          Q     When was he -- was he named best tattoos, as

21     you say -- when did you hear about that?

22          A     He pointed it out.

23          Q     So at the time when you were still inking on

24     him, he told you this; is that right?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 32 of 35 Page ID #2131


                                                                         Page 182
 1          A     Yes.    He brought me the magazine page when

 2     he was on Great Day in St. Louis, and he talked

 3     about it.     He pointed out the appearance on The

 4     George Lopez Show and named me as his sole tattooer,

 5     same on Great Day St. Louis.          And also on the WWE,

 6     they have competitions every year to have the fans

 7     vote who has the best tattoos.

 8          Q     And he told you this?

 9          A     He did.

10          Q    And what did you say back?

11          A    Said, "Good for you, buddy."

12          Q    You didn't say, "Well, that's great, but I'm

13     going to expect you to have to pay me if you're

14     going to be depicted with these tattoos in the

15     future"?

16               MR. SIMON:     Object to the form.

17     Mischaracterization.

18               Go ahead.

19          A    Those were recordings that were unaltered of

20     him and photographs that were unaltered of him.              It

21     was him in real life showing what is on his skin.

22     QUESTIONS BY MS. CENDALI:

23          Q    Right.

24               And you never told him that he needed to go


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 33 of 35 Page ID #2132


                                                                        Page 183
 1     back to you for any kind of permission or

 2     compensation for showing what was on his skin,

 3     right?

 4          A    For him in real life, no.

 5          Q    And were you pleased that he was named best

 6     tattoos and things like that?

 7          A    Of course.     It's a great compliment to me

 8     and to him.

 9          Q    Was it good publicity for your business?

10          A    I don't recall anyone coming in saying that

11     that's what they saw so they were in the shop to get

12     tattooed by me because they saw that.

13          Q    Well, did you or any of your bosses kind of

14     mention that to potential customers, "Hey, this is

15     the tattooist who inked Randy Orton"?

16               MR. SIMON:     Objection.

17     QUESTIONS BY MS. CENDALI:

18          Q    That never came up, and you never mentioned

19     that to any potential customer?

20               MR. SIMON:     Object to the form.

21          A    People have asked me, but I don't volunteer

22     information to my customers.          I don't wear a T-shirt

23     or wave a banner or anything like that.            If I'm

24     asked, I answer.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 34 of 35 Page ID #2133


                                                                        Page 186
 1                MR. SIMON:    Object to the form.

 2     QUESTIONS BY MS. CENDALI:

 3            Q   You're not aware of any business that you

 4     have lost as a result of Mr. Orton being depicted in

 5     WWE 2K showing his tattoos, right?

 6            A   It would be impossible to know.

 7            Q   You don't know of any business you have

 8     lost, yes or no?

 9            A   No.

10          Q     And you're not aware of any clients you've

11     lost due to the depiction of Mr. Orton in WWE 2K

12     with his tattoos, correct?

13          A     Correct.

14          Q     And has this lawsuit garnered you some

15     publicity?

16          A     Publicity in what way?

17          Q     Has this lawsuit led to any publicity for

18     you?

19          A     I don't talk about the lawsuit, so --

20          Q     Have there been press articles about the

21     lawsuit?

22          A     I'm sure there may have been.

23          Q     Have there been anyone, you know, coming to

24     you, saying, "Hey, you know, are you the one that


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-17 Filed 11/08/19 Page 35 of 35 Page ID #2134


                                                                        Page 188
 1     QUESTIONS BY MS. CENDALI:

 2          Q    When did the truck accident occur?

 3          A    I've had three collisions with uninsured

 4     drivers that were drunk since 2008.           None of them

 5     helped me to walk better, move better, or work

 6     better.

 7          Q    So when was the last time you worked

 8     full-time in the tattoo industry?

 9          A    I don't recall.

10          Q    Was it in 2009?

11          A    I would say that would -- yeah, 2009 seems

12     reasonable.

13          Q    So by 2010, you were already not working

14     full-time after that point in the tattoo industry;

15     is that right?

16          A    Yes.

17          Q    So in 2009, the last year that you were

18     working full-time in the tattoo industry, what was

19     your annual compensation as a result of your tattoo

20     business?

21          A    I don't know.

22          Q    Did you pay taxes?

23          A    No.

24          Q    You didn't file taxes?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
